DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Fluidic Elastomer Actuator-based Control System for a Concealed Handle.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al., US 7631915 [hereinafter: Browne], in view of Patel et al., US 8701353 [hereinafter: Patel].

Regarding claim 1, Browne discloses a method comprising: 
	determining if a door handle is necessary (col. 14 lines 12-16: determining a key fob is in proximity to the self-actuating device corresponds to determining a door handle is necessary);
in response to determining the door handle is necessary, manipulating a soft robotics material 22 (Fig. 2B; col. 14 lines 12-16: activation device 24 provides an activation signal if a fob is in the proximity; col. 5 lines 4-12: soft robotics materials include, for example: shape memory polymers, electroactive polymers, magnetorheological elastomers, electrorheological elastomers) enclosing the door handle 20 (Fig. 2B) (col. 5 lines 48-52: a coating or layer encloses the handle) into an in-use state (Figs. 2B-2C; col. 6 lines 2-7), the in-use state presenting the door handle to the person in a usable state (col. 6 lines 2-7);
	wherein the soft robotics material provides a smooth surface aligned with a surface of a door panel of the vehicle door when in a rest state (col. 5 line 66-col. 6 line 2: coplanar corresponds to aligned; Fig. 2A illustrates a smooth surface) and manipulating the soft robotics material comprises applying one or more stimuli to the soft robotics material (col. 5 lines 5-7, 13-17). 
	Browne does not explicitly disclose a processor. However, it is well known and understood in the art that a processor is used to receive a signal and generate a corresponding signal. One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the activation device disclosed by Browne comprises a processor, in order to be in operative communication with the self-presenting device and selectively provide an activation signal according to the signal received from a remote key fob (Brown, col. 6 lines 21-26 and col. 14 lines 12-16).
	Although the method taught by Browne includes determining a user is approaching and/or if the door handle is necessary by receiving a signal from a key fob, Browne is does not explicitly disclose determining, by a processor, when a person is approaching the door and in response to determining a person is approaching the vehicle door, determining, by the processor, if a door handle is necessary.
	Patel discloses a known flush door handle. Patel teaches determining, by a processor 31 (Fig. 1), when a person is approaching a vehicle door (col. 8 lines 3-9: determine a person is approaching a vehicle door by detecting a keyless entry fob); in response to determining a person is approaching the vehicle door, determining, by the processor, if a door handle is necessary (col. 7 lines 52-55; col. 8 lines 7-9: determining the door handle is necessary by determining the signal from keyless entry fob corresponds to an authorized user). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Browne to further include determining, by a processor, when a person is approaching the door and in response to determining a person is approaching the vehicle door, determining, by the processor, if a door handle is necessary, as taught by Patel, in order to prevent an unauthorized person from entering the vehicle (Patel, col. 15 lines 39-46). 

claim 2, Browne, as modified by Patel, is silent to determining, by the processor, if the door handle is used while the soft robotics material is in the in-use state. 
Patel teaches determining, by a processor 31 (Fig. 1), if the door handle is used while a handle is in an in-use state (col. 2 lines 64-65; col. 8 lines 14-23: determine if a user is grasping the handle, corresponding to the handle being used, by the signal generated by the unlock sensor 96).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Browne, as modified by Patel above, to further include determining, by the processor, if the door handle is used while the soft robotics material is in the in-use state, as suggested by Patel, in order to utilize an electronic latch in the vehicle door that does not require actuating the door handle (Patel, col. 3 lines 2-3; col. 8 lines 21-23). 

Regarding claim 5, Browne, in view of Patel, teaches the one or more stimuli comprises one or more of heat, light, current, or pressure (Browne, col. 5 lines 13-17). 

Regarding claim 6, Browne, as modified by Patel above, further teaches determining the door handle is necessary comprises detecting an expected signal emitted from a token, a fob, an electronic key, or a portable device (Patel, col. 7 lines 50-55: determine the handle is necessary by detecting a signal from the keyless entry fob of an authorized user corresponds to detecting an expected signal emitted from a fob or an electronic key).

Regarding claim 7, Browne, in view of Patel, further teaches manipulating the soft robotics material by the processor (Browne, col. 6 lines 21-22: the activation device 24 corresponds to the processor) comprises controlling one or more actuators configured to apply the one or more stimuli (Browne, col. 6 lines 26-32: the activation device controls the activation signal to apply the stimulus to the soft robotic material). 
Browne, in view of Patel, does not explicitly disclose one or more actuators configured to apply the one or more stimuli. However, one skilled in the art would recognize that one or more actuators configured to apply the one or more stimuli are necessary to practice the method disclosed by Browne, which requires providing an activation signal by the activation device. 


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Browne, US 7631915, in view of Patel, US 8701353, as applied to claim 2 above, and further in view of Sobecki et al., US Pub. 2014/0327252 [hereinafter: Sobecki]. 

Regarding claim 3, Browne, in view of Patel, teaches all limitations of claim 2 as shown. However, Browne, as modified by Patel, is silent to returning, by the processor, the soft robotics material to the rest state. 
Sobecki teaches, in response to determining a door handle was used ([0068]), returning, by a processor ([0064]), the handle to a rest state ([0068]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Browne, in view of Patel, to further include returning, by a processor, the soft robotics material to the rest state, as suggested by Sobecki, in order to automatically return the soft robotics material, and the enclosed handle, to the rest state (Sobecki, [0068]).

claim 4, Browne, in view of Patel and Sobecki, teach all limitations of claim 3 as shown above. Browne teaches returning the soft robotics material to the rest state comprise removing the one or more stimuli (Browne, col. 5 lines 63-66: no activation signal is applied in the first form; col. 7 lines 60-62; col. 8 lines 8-11: requiring a locking mechanism to maintain the presented position absent the activation signal corresponds to returning the soft robotics material to the rest state when the stimulus is removed).


Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, while the references of record teach many features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 8.
George, US 2348065, discloses a soft robotics vehicle door handle system comprising a cavity disposed in a handle area of a vehicle door; a lever disposed in the cavity; a soft robotics material enclosing the lever and the cavity, the soft robotics material being aligned with a surface of a door panel of the vehicle door when the soft robotics material is in a rest state. However, George does not disclose one or more sensors; one or more actuators; or an actuator control circuit.
Browne discloses a soft robotics vehicle door handle system comprising soft robotics material enclosing a cavity, the soft robotics material being aligned with a surface of a door panel of the vehicle door when the soft robotics material is in a rest state; one or more sensors; and an actuator control circuit. However, Browne does not disclose a soft robotics material enclosing both a lever and a cavity. Merriam-Webster defines lever as a rigid piece that transmits and modifies force or motion when forces are applied at two points and it turns about a third. While Browne teaches an embodiment of a soft robotics material enclosing a cavity (see Fig. 6), Browne fails to disclose a lever. Merriam-Webster defines enclose as to close in or to hold in. While Browne teaches an embodiment of a soft robotics material enclosing a lever (see Figs. 7A-7B and 13A-13D), Browne fails to disclose the soft robotics material encloses a cavity and the lever. 
The examiner can find no motivation to combine the door handle system disclosed by George and the door handle system disclosed by Browne without destroying the intended structure of the disclosed systems and without use of impermissible hindsight. 
claims 9-15, the prior art fails to disclose each and every limitation of claim 8 from which the claims depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses vehicle handles comprising soft robotic material relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675